Citation Nr: 9927985	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-17 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for a foot 
disability, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for a prostate 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In July 1999, the veteran appeared before the undersigned 
member of the Board and gave testimony in support of his 
claims.  During the veteran's hearing, the issue of 
entitlement to service connection for cancer of the larynx 
arose, and evidence concerning this issue was submitted.  The 
matter is referred to the RO for consideration.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that claims seeking entitlement to an increased 
rating for a service-connected disability are generally well 
grounded.  Drosky v. Brown, 10 Vet. App. 251 (1997).  

The veteran's back disability is rated under Diagnostic Code 
5295, which provides that with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a rating of 20 percent is provided. When 
severe with listing of the whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, a rating of 40 percent is provided.  38 C.F.R. 
Part 4, Code 5295 (1998).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The Court held 
that 38 C.F.R. §§ 4.40, 4.45 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated. Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 
4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995). Functional loss may occur as a result of 
weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or, pain on movement. 38 C.F.R. § 4.45 (1998). 
These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. 202, 206-07 
(1995).  The veteran has testified that he experiences 
weakness, flare-ups, functional limitations, and difficulty 
walking.  When the veteran was last examined by VA in 
December 1997, the examiner did not discuss functional 
impairment.  The veteran has testified that his symptoms have 
increased since his last VA examination.  

As to the veteran's service-connected prostate problem, this 
disability is rated under Diagnostic Code 7527.  Diagnostic 
Code 7527 provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  A 20 percent evaluation is assigned for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day. A 40 percent 
evaluation contemplates requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day. Under 
urinary tract infection, a 10 percent rating is assigned for 
long term drug therapy, 1-2 hospitalizations per year and /or 
requiring intermittent intensive management. A 30 percent 
rating contemplates recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two/times a 
year), and/or requiring continuous intensive management. 
Urinary frequency is rated 20 percent disabling with daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night. A 40 percent rating 
contemplates daytime voiding interval of less than one hour 
or awakening to void five or more times per night. 38 C.F.R. 
Part 4, Code 7527 (1998).

When the veteran was last examined for this disability in 
February 1999, full documentation of his prostate disability 
in accordance with the Diagnostic code under which it is 
rated was not given.  In addition, the veteran has testified 
that his disability has increased since his last examination.  
He states that he has frequent voiding during the day and 
voiding 5 to 6 times at night.  He has also stated that he 
has undergone catheterizations and that one was performed in 
February or March 1999.  The report of that procedure has not 
been associated with the veteran's claims file.  

The veteran's foot disability is rated under Diagnostic Code 
7819.  The regulations indicate that, unless otherwise 
provided, diagnostic codes 7807 through 7819 are rated as for 
eczema, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  The Ratings 
Schedule also provides that for eczema a noncompensable 
rating is warranted when there is slight exfoliation, 
exudation or itching, if on a non-exposed surface or small 
area; a 10 percent rating is assigned when there is 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; 30 percent is assigned if there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent is warranted when there is 
ulceration or extensive exfoliation or crusting, with 
systemic or nervous manifestations, or when the affected area 
is exceptionally repugnant. 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).  The veteran has testified that his 
disability is manifested by extensive exfoliation and 
crusting as well as systemic problems.  When the veteran was 
examined for his skin disability in December 1997, these 
manifestations were not noted and the veteran has testified 
that his symptoms have increased since his last examination.  

The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing by 
scheduling the veteran for another VA disability compensation 
examination.  In light of the foregoing, the Board finds that 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:


1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him recently for each of 
the service-connected disabilities at 
issue here.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  Once 
received, these records should be 
associated with the claims folder.  Of 
particular interest are VA records of the 
catheterization performed in early 1999.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the extent of his service-
connected back disorder.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, including diagnostic 
radiography such as X-rays, which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected back disability.  The 
orthopedist should provide complete 
rationale for all conclusions reached. 
The examiner is specifically directed to 
the following areas:

a. Pain on Motion/Functional Loss. The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; atrophy; or pain on motion. The 
examiner should provide a description of 
the effect, if any, of pain on function 
and movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. § 
4.40 (1998) (functional loss may be due 
to pain, supported by adequate 
pathology).

b. Range of Motion. The examiner should 
expressly provide the ranges of motion of 
the lumbar spine, expressed in degrees. 
The examiner should comment on the 
presence, or absence of, pain 
accompanying this movement and its effect 
on the functional use of the veteran's 
back.  

3.  The RO should schedule the veteran 
for an examination by a board certified 
urologist, if available, to evaluate the 
veteran's service-connected prostate 
disability.  All indicated studies should 
be performed, including but not limited 
to a urinalysis.  The examiner should be 
afforded a copy of this remand, the 
claims file and a copy of the rating 
criteria for review.  He/she should note 
the levels of symptomatology for all 
applicable rating codes, including the 
rating codes for a renal dysfunction, 
voiding dysfunction, and urinary 
frequency. Specifically, the examiner 
should make the following determinations: 
1) Whether the veteran has daytime 
voiding frequency due to his disability, 
and if so with how many hours between 
voiding; 2) Whether the veteran has 
night-time voiding frequency due to his 
disability, and if so with how many 
awakenings per night to void; 3) Whether 
the veteran currently undergoes long-term 
drug therapy for his disability, 4) 
Whether he requires hospitalizations for 
his disability, and if so at what 
frequency; 5) Whether his disability 
requires intermittent intensive 
management; 6) Whether his disability is 
manifested by recurrent symptomatic 
infection requiring drainage, 
catheterization or frequent 
hospitalization (more than two times per 
year); and 7) Whether his disability is 
manifested by recurrent symptomatic 
infection requiring continuous intensive 
management. The examiner should document 
all findings, and provide a complete 
history.  A complete rationale for all 
opinions and conclusions expressed should 
be given.

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent of his service-connected skin 
disability. The claims folder and a copy 
of this remand must be made available for 
review by the examiner in conjunction 
with the examination. All necessary tests 
and studies should be conducted, and all 
clinical manifestations should be 
reported in detail. The examiner is 
requested to review the complete medical 
history of the veteran's skin condition 
and comment on the following: the 
presence (including degree) or absence of 
ulceration, exfoliation, crusting, 
systemic or nervous manifestations, 
exudation, itching, or lesions.  In 
addition, the examiner must report all 
locations where the veteran's skin 
disorder appears and express an opinion 
as to whether it is on an exposed area, 
disfiguring or exceptionally repugnant.  
Color photographs should be taken.  All 
opinions and conclusions must be 
supported by complete rationale.  


5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination reports. If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

6.  Then the RO should take any other 
necessary action, and readjudicate the 
issues on appeal, considering all 
applicable regulations. 





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's 
claims may be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












